Citation Nr: 0302817	
Decision Date: 02/13/03    Archive Date: 02/24/03	

DOCKET NO.  97-34 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 1995 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia which determined 
that new and material evidence had not been submitted to 
reopen a previously denied claim for service connection for a 
psychiatric disorder.  The veteran, who had honorable active 
service from June 1977 to September 1978, appealed that 
decision to the BVA, and the case was referred to the Board 
for appellate review.  

In a decision dated in October 1999, the Board found that new 
and material evidence had been submitted to reopen a 
previously denied claim and then remanded the case to the RO 
for additional development.  Following completion of the 
requested development, the case was again returned to the 
Board for appellate review.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An acquired psychiatric disorder was not manifested 
during service, nor was a psychosis manifested within one 
year of separation from service.

3.  No currently diagnosed acquired psychiatric disorder is 
shown to be causally or etiologically related to service.  




CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA) which became law in 
November 2000.  The VCAA applies to all pending claims for VA 
benefits and provides, among other things, that the VA shall 
make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  

The Board finds that while the VCAA was enacted during the 
pendency of this appeal, and was not specifically applied by 
the RO, there is no prejudice to the veteran in proceeding 
with this appeal because, as will be explained below, the 
requirements of the VCAA have been essentially satisfied.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (when the 
Board addresses a matter not addressed by the RO, the Board 
must provide an adequate statement of reasons and bases as to 
why there is no prejudice to the appellant).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decisions, as well as the Statement of the Case and 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, the Board's 
October 1999 decision effectively informed the veteran of the 
type of evidence needed to substantiate his claim, 
specifically, medical evidence as to the etiology of the 
veteran's psychiatric disability and its nexus or 
relationship to service.  The remand portion of that decision 
also informed the veteran as to the division of 
responsibilities between the veteran and the VA in obtaining 
that evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records were previously 
associated with the claims file and the RO obtained private 
and VA medical records in support of the veteran's claim.  In 
addition, the veteran has been afforded VA examinations in 
order to answer the medical question presented in this 
appeal, including as requested by the Board.  Lastly, the 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide the veteran's claim.  Therefore, the Board 
finds that all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  
Accordingly, the case is ready for appellate review.  

Background and Evidence

The veteran's service medical records contain no evidence of 
treatment or diagnosis of an acquired psychiatric disorder.  
Counseling records reflect that the veteran had difficulty 
adjusting to military service.  A report of a mental status 
evaluation performed in July 1978 indicated that the veteran 
had no significant mental illness.  A report of an 
examination performed in July 1978 in connection with the 
veteran's separation from service contains shows no diagnosis 
of an acquired psychiatric disorder.

Private medical records dated following separation from 
service show the veteran was seen for psychiatric evaluation 
and treatment.  A record dated in February 1979 shows the 
veteran was seen for marital, vocational and emotional 
difficulties.  At that time the veteran admitted to use of 
illicit drugs during high school.  Following the evaluation 
the diagnosis was an inadequate personality.  A record dated 
in January 1981 showed diagnoses of an intermittent explosive 
disorder and borderline instability in interpersonal 
behavior, mood and self-image.  When seen again in October 
1981 the diagnoses were marital problem, intermittent 
explosive disorder and other personality disorder, 
inadequate.  In November 1984 diagnoses of phase of life 
problems or other life circumstance problems and mixed 
personality disorder with inadequate, dependent and 
hysterical features were recorded.  

Subsequently dated VA and private medical records contain 
various psychiatric diagnoses.  Records of a private 
hospitalization in January 1992 showed discharge diagnoses of 
conversion disorder (pseudoseizures); psychotic disorder, not 
otherwise specified; organic hallucinosis (provisional); and 
alcohol abuse/cannabis abuse (provisional).  VA outpatient 
treatment records dated in August 1992 show diagnoses of a 
depressive disorder not otherwise specified and rule out 
schizophrenia.  A February 1995 statement from Jack O. 
Sheppe, M.D., relates that the veteran was treated for 
disabilities which included chronic anxiety and depression.  
Records of a hospitalization of the veteran in December 1994 
shows he was admitted following a drug overdose that was 
described as a suicide attempt.  The diagnoses upon hospital 
discharge were drug overdose and major depressive disorder 
with psychosis.  

A July 1996 statement from Jack E. Dodd, M.D., relates that 
the veteran was having episodic violent psychotic periods.  
He noted that the veteran was treated for a significant 
suicide attempt in December 1994.  He also indicated that the 
veteran had had no substance abuse.  An August 1996 statement 
from Dr. Dodd states that after his reading over pages and 
pages of medical records from several different sources it 
appeared that the symptoms of the veteran's current diagnoses 
of unspecified psychosis began while he was serving in the 
military.  Dr. Dodd was unable to state if the illness was 
directly related to or was a direct result of the veteran's 
military service.  

A report of a VA examination performed in December 1996 shows 
that following the examination the veteran was diagnosed as 
having a schizoaffective disorder.  

The veteran presented testimony at a hearing before the 
Hearing Officer at the RO in January 1999.  At that hearing 
the veteran offered testimony concerning the difficulties he 
experienced during service including stressful incidents he 
had with his roommate.  The veteran did state that no doctor 
had informed him that he had been diagnosed with PTSD.  The 
veteran also offered testimony concerning the psychiatric 
treatment he received following service and the fact that he 
was receiving Social Security disability benefits.

A report of a VA examination performed in August 2000 
reflects that the examiner had reviewed the veteran's claims 
file.  Following that review and the examination the 
diagnoses were psychosis not otherwise specified; schizo-
affective disorder as per medical records; past history of 
polysubstance abuse (alcohol, marijuana, THC, speed and acid; 
learning disability; and personality disorder not otherwise 
specified with anger disorder.  The examiner stated that the 
current psychiatric problems were not directly related to his 
service in the Army because there was some documentation that 
he was having behavioral problems before he got into the 
military service and the psychotic symptoms presented at 
hospitalization started years after the veteran was 
discharged from service.  With respect to those findings in 
light of the August 1996 opinion of Dr. Dodd, the examiner 
reiterated that the veteran's current behavioral pattern 
started before he went into military service and that in the 
examiner's opinion there was not any relationship between his 
symptoms and military service.  The examiner conceded that it 
would be useful and beneficial for the veteran to undergo a 
second evaluation for a second opinion.

A report of a VA examination performed in October 2002 
reflects that the examiner had reviewed the veteran's claims 
file and included a summary of the psychiatric symptomatology 
contained in the claims file in the report.  In response to 
specific questions concerning the etiology of the veteran's 
psychiatric symptomatology the examiner indicated that the 
veteran had a schizoaffective disorder in partial remission 
with mild residual symptoms in addition to a personality 
disorder not otherwise specified with borderline histrionic 
and dependent traits.  It was noted that the etiology and 
onset of the schizoaffective disorder could be traced to the 
first psychiatric hospitalization in 1992.  The examiner 
indicated that prior to that date there was no report of any 
psychotic symptoms or severe mood disorder.  As for the 
personality disorder, the examiner related that the condition 
did not have a clear onset, but that it usually developed 
during adolescence or early adulthood and it was noted that 
the veteran reported some emotional problems during his 
college years prior to service which may have indicated the 
presence of a personality disorder, followed by reports of 
his failure to adjust during military service, which the 
examiner indicated was an expression of a personality 
disorder.  The examiner specifically stated that the veteran 
did not have the onset of any acquired psychiatric disorder 
during service.  He also indicated that there was no 
indication that the veteran's personality disorder was 
aggravated during service.  With respect to the August 1996 
statement from Dr. Dodd regarding the onset of the veteran's 
psychiatric disorder during service, the examiner noted that 
Dr. Dodd did not state in his statement what were the sources 
of his opinion or assessment.  In his opinion Dr. Dodd may 
not have had all of the records available to him.  

Law and Analysis

The veteran contends that his currently diagnosed psychiatric 
disorders can be traced to or had their onset during service.  
Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as a 
psychosis, when such disease is manifested to a compensable 
degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 as 
amended by 67 Fed. Reg. 67792-67793 ( Nov. 7, 2002), 3.309.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).  
Generally to prove service connection the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of an 
inservice incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the inservice disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Based on this evidence and record, the Board finds that 
service connection for an acquired psychiatric disorder is 
not warranted.  The veteran's service medical records clearly 
show that no acquired psychiatric disorder was diagnosed 
during service, and medical records dated following 
separation from service reflect that a psychosis was not 
diagnosed within one year of separation from service.  Thus, 
service connection on a direct or presumptive basis is not 
warranted.  

Nevertheless, there is a question as to whether any currently 
diagnosed psychiatric disorder may be causally or 
etiologically related to service.  The veteran's treating 
physician, Dr. Dodd expressed an opinion in August 1996 that 
the veteran's diagnosed unspecified psychosis began while in 
service.  On the other hand, opinions of two VA examiners who 
examined the veteran in August 2000 and October 2002 reflect 
their opinions that the veteran's currently diagnosed 
psychiatric disorders were not related to service.  Thus, 
there is medical evidence which both supports and opposes the 
veteran's claim.  

The law is clear that it is the Board's duty to assess the 
credibility and probative value of evidence, and provided 
that it offers an adequate statement of reasons and bases, 
the Board may favor one medical opinion over another.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 
7 Vet. App. 488 (1995) (the Board may adopt a particular 
independent medical expert's opinion for its reasons and 
bases where the expert has fairly considered the material 
evidence of record).  The Board, of course, is not free to 
reject medical evidence on the basis of its own 
unsubstantiated medical conclusions.  Flash v. Brown, 8 Vet. 
App. 332 (1995).

In this regard, the Board finds that the evidence that weighs 
against the veteran's claim is more probative than that which 
supports the claim.  Specifically, the VA examiner's opinions 
in August 2000 and October 2002 were based on a comprehensive 
review of all of the medical records contained in the 
veteran's claims file.  In contrast, Dr. Dodd's opinion was 
based on a review of "pages and pages of medical records from 
several [unspecified] different sources."  In addition, both 
of the VA examiners provided a rationale for the opinion 
reached, while Dr. Dodd merely states a bare conclusion 
without any reasoning or rationale for the conclusion he 
reached.  

The Court has held that the value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions.  

In this regard, the Board notes that the examiner who 
performed the October 2002 examination offered an opinion 
that Dr. Dodd did not have all available records for review, 
and one record provided by Dr. Dodd dated in July 1996 would 
appear to support this opinion.  A July 1996 record from 
Dr. Dodd indicated that the veteran had no substance abuse, 
but the medical evidence of record clearly reflects that some 
substance abuse had occurred in the veteran's past.  While 
the Board acknowledges that any substance abuse of the 
veteran's in the past may not have been significant in the 
veteran's overall clinical picture, the fact that Dr. Dodd 
was apparently unaware of any prior substance abuse clearly 
calls into question whether he had reviewed all pertinent 
medical records.  Dr. Dodd also made no reference to the 
veteran's personality disorder in his statement, a disorder 
clearly reflected in the veteran's medical records.  
Therefore, the opinion provided by Dr. Dodd is far less 
probative than the opinions provided by the two VA examiners.

For the foregoing reasons, the Board finds the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder.  No acquired 
psychiatric disorder was shown during service, nor was a 
psychosis manifested within one year of separation from 
service.  In addition, the weight of the medical evidence is 
against a conclusion that a currently diagnosed psychiatric 
disorder is related to service.  The VA examiners clearly 
explained why an acquired psychiatric disorder was not 
related to the veteran's period of military service, and 
while a personality disorder may have been present before and 
during service, a personality disorder is not a disorder 
within the meaning of legislation providing for compensation 
benefits.  38 C.F.R. § 3.303(c).  Further, the medical 
evidence assessed the greater probative weight by the Board 
in this case does not show that the veteran experienced a 
disease or injury in service that was superimposed on his 
personality disorder and which resulted in a current 
disability.  See 38 C.F.R. § 4.127 (2002).

While the veteran may believe that his current psychiatric 
disorder is related to service, the Board would simply point 
out that the veteran is not a medical professional and does 
not have the requisite medical expertise needed to provide a 
competent opinion regarding the etiology of his psychiatric 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1994).  Since the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt provision does 
not apply.  Accordingly, the Board concludes that service 
connection for an acquired psychiatric disorder is not 
warranted.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

